                       ZEMAN & WOMBLE, LLP
KEN WOMBLE                                                                 P (718) 514 - 9100
20 VESEY STREET, RM 400                                                    F (917) 210 - 3700
NEW YORK, NY 10007                                              WOMBLE@ZEMANWOMBLELAW.COM
                                 WWW.ZEMANWOMBLELAW.COM


                                                                         May 7, 2021
BY ECF & EMAIL
Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    United States v. Mario Alberto Ramos
              20 Cr. 29 (JPO)

Dear Judge Oetken:

       I represented Mr. Ramos in the above-referenced matter pursuant to Criminal Justice Act
18 U.S.C. §3006A, from the inception of his case through sentencing. Mr. Ramos was sentenced
to 60 months incarceration by Your Honor on March 11, 2021. That same day, on behalf of Mr.
Ramos, I submitted a petition directly to the warden of MDC Brooklyn requesting compassionate
release pursuant to 18 U.S.C. §3582(c)(1)(a) or a sentence reduction pursuant to 18 U.S.C.
§4205(g). Warden Tellez denied those petitions on March 16, 2021 and I filed the pending motion
requesting compassionate release/sentence reduction with this Court on March 31, 2021.

        I respectfully request CJA reappointment nunc pro tunc to March 11, 2021, to cover the
post-sentence work I have performed on Mr. Ramos’ compassionate release/sentence reduction
petitions and motion pursuant to United States v. Brooker, No. 19-3218, WL 5739712 (2d Cir.
Sept. 25, 2020).

       Thank you for your consideration of this request.

Granted.
So ordered.                                                Respectfully Submitted,
 5/10/2021

                                                           Ken Womble
                                                           Zeman & Womble, LLP

Cc: AUSA Daniel Nessim
